t c no united_states tax_court tony r carlos and judith d carlos petitioners v commissioner of internal revenue respondent docket no filed date ps owned and actively engaged in the conduct of two s_corporations b and j b rented real_property bb from ps and j rented real_property jj from ps ps grouped the two rentals together to make up a single passive_activity for purposes of sec_469 i r c b paid its rent on bb according to its lease with ps resulting in income to ps j did not pay its rent on jj under its lease with ps resulting in a loss to ps ps netted the income and loss from the two rentals claiming nonpassive net rental income r however determined that the income and loss items could not be netted that the income from renting bb was nonpassive and the loss from renting jj was passive and that ps could not offset the nonpassive bb income with the passive jj loss held sec_1_469-2 income_tax regs recharacterizes rental income from the taxpayer’s active business as nonpassive thereby removing such income from the calculation of passive loss for a sec_469 i r c activity despite the proper grouping of such income with an item of passive loss against which such income would otherwise be offset murray h falk for petitioners paul l dixon for respondent opinion wells judge respondent determined deficiencies in petitioners’ federal income taxes for and as follows year deficiency dollar_figure big_number 1although respondent initially determined corresponding deficiencies of dollar_figure and dollar_figure for and respectively the parties have stipulated that the deficiency determined by respondent for is dollar_figure the issue to be decided is whether losses from petitioners’ rental_activity constitute passive_activity_losses pursuant to sec_469 1although respondent initially determined sec_6662 accuracy-related_penalties of dollar_figure for and dollar_figure for respondent concedes that penalties are inapplicable 2all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background the parties have submitted the instant case fully stipulated without trial pursuant to rule the parties’ stipulations of fact are incorporated herein by reference and are found as facts in the instant case petitioners are husband and wife at the time of filing their petition petitioners resided in apple valley california during the years in issue petitioners owned two commercial real_estate properties in apple valley california one property was located pincite0 bear valley road bear valley road property and the other was located pincite5 john glenn road john glenn road property collectively the bear valley road property and the john glenn road property are referred to as the rental properties petitioners also owned all of the stock of two s corporations--bear valley fabricators steel supply inc steel company and j t’s branding company inc restaurant during and petitioners leased the bear valley road property to the steel company and leased the john glenn road property to the restaurant the steel company agreed to pay rent of dollar_figure per year to petitioners for the bear valley road property the steel company paid the rent which after taxes depreciation and bank charges resulted in net rental income to petitioners for the bear valley road property of dollar_figure in and dollar_figure for the restaurant agreed to pay rent of dollar_figure per year to petitioners for the john glenn road property the restaurant failed to pay its designated rent in and which after mortgage interest taxes depreciation and amortization incurred by petitioners resulted in a net_loss to petitioners for the john glenn road property of dollar_figure in and dollar_figure in petitioners grouped the rental properties together to constitute a single activity on schedules e supplemental income and loss of their and income_tax returns petitioners netted the income from the bear valley road property and the loss from the john glenn road property for petitioners subtracted the dollar_figure net_loss on the john glenn road property from the dollar_figure net_income on the bear valley road property resulting in net rental income of dollar_figure similarly for petitioners subtracted the dollar_figure net_loss on the john glenn road property from the dollar_figure net_income on the bear valley road property resulting in net rental income of dollar_figure petitioners reported the net rental income as not from a passive_activity and reported no passive_activity_loss respondent disallowed petitioners’ net losses on the john glenn road property under sec_469 as passive_activity_losses discussion sec_469 disallows the passive_activity_loss of an individual taxpayer the internal_revenue_code defines passive_activity as an activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 passive_activity_losses and credits limited a disallowance -- in general --if for any taxable_year the taxpayer is described in paragraph neither-- a the passive_activity_loss nor b the passive_activity_credit for the taxable_year shall be allowed persons described -- the following are described in this paragraph a any individual estate_or_trust sec_469 passive_activity defined --for purpose sec_4 of this section-- in general --the term passive_activity means any activity-- a which involves the conduct of any trade_or_business and b in which the taxpayer does not materially participate passive_activity includes any rental_activity the term passive_activity includes any rental_activity passive_activity however generally includes any rental_activity regardless of material_participation sec_469 sec_469 does not define activity see 111_tc_215 the secretary however has prescribed regulations pursuant to sec_469 that specify what constitutes an activity sec_1_469-4 income_tax regs sets forth rules for grouping tax items together to determine what constitutes a single activity that regulation provides one or more trade_or_business activities or rental activities may be treated as a single activity if the activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 sec_1_469-4 income_tax regs whether activities constitute an appropriate economic unit depends on the facts and circumstances respondent concedes that petitioners’ grouping of the bear valley road property and the john glenn road property is an appropriate economic unit the parties however dispute the sec_1_469-4 income_tax regs provides facts_and_circumstances_test except as otherwise provided in this section whether activities constitute an appropriate economic unit and therefore may be treated as a single activity depends upon all the relevant facts and circumstances a taxpayer may use any reasonable method of applying the relevant facts and circumstances in grouping activities method for computing passive_activity_loss within the activity grouping sec_469 defines passive_activity_loss as the amount if any by which-- a the aggregate losses from all passive activities for the taxable_year exceed b the aggregate income from all passive activities for such year passive_activity_loss is computed by first netting items of income and loss within each passive_activity and then subtracting aggregate income from all passive activities from aggregate losses see id sec_1_469-2t temporary income_tax regs fed reg date in carrying out the provisions of sec_469 sec_469 authorizes the secretary to promulgate regulations which provide that certain items of gross_income will not be taken into account in determining income or loss from any activity and the treatment of expenses allocable to such income while the general_rule of sec_469 characterizes all rental_activity as passive sec_1 f income_tax regs requires net rental income received by the taxpayer for use of an item of the taxpayer’s property in a business in which the taxpayer materially participates to be treated as income not from a passive_activity sometimes referred to as the self-rental_rule or the recharacterization rule and provides f property rented to a nonpassive activity an amount of the taxpayer’s gross rental_activity income for the taxable_year from an item of property equal to the net rental_activity income for the year from that item of property is treated as not from a passive_activity if the property-- i is rented for use in a trade_or_business activity in which the taxpayer materially participates petitioners concede that they materially participated in the conduct of both the steel company and the restaurant during and and they do not contend that sec_1 f income_tax regs is either invalid or inapplicable petitioners however contend that computation of passive_activity_loss requires the netting of income and loss from all items of rental property grouped within the sec_469 passive_activity and that only after such a computation does section 6to illustrate the self-rental_rule suppose taxpayer a owns a property and all outstanding_stock of b corp a materially participates in the operations of b corp which generates dollar_figure of income and has dollar_figure of operating_expenses in year in year a enters a lease agreement with b corp requiring b corp to pay dollar_figure of annual rent to a for a’s property b corp uses the property in year as its headquarters if b corp were to pay its dollar_figure net_income to a in the form of salary a would have dollar_figure of income not from a passive_activity however because the dollar_figure of net_income is paid to a in the form of rent it is per se passive_income pursuant to sec_469 sec_1_469-2 income_tax regs recharacterizes the dollar_figure of net rental income as not from a passive_activity 7as discussed below sec_1_469-2 income_tax regs is authorized by sec_469 f income_tax regs apply to recharacterize passive_income as nonpassive respondent contends that sec_1 f income_tax regs requires the removal of self-rental income from the passive_activity_loss computation and that after income from the bear valley road property is properly removed from the passive_activity_loss computation petitioners are left with no passive_income to offset against the passive loss on the john glenn road property we conclude that sec_469 and the legislative regulations of sec_1_469-2 income_tax regs support respondent’s position sec_469 explicitly authorizes the promulgation of regulations to remove certain items of gross_income from the calculation of income or loss from any activity sec_1 f income_tax regs is a legislative_regulation and is entitled to appropriate deference from this court see 467_us_837 in chevron the u s supreme court stated such legislative regulations are given controlling weight unless they are arbitrary capricious or manifestly contrary to the statute id pincite we have previously held that sec_1_469-2 income_tax regs is not arbitrary capricious or manifestly contrary to sec_469 114_tc_366 affd 279_f3d_547 7th cir shaw v commissioner tcmemo_2002_35 sidell v commissioner tcmemo_1999_301 affd 225_f3d_103 1st cir the courts of appeals for the first fifth and seventh circuits have also upheld the validity of sec_1_469-2 income_tax regs see 279_f3d_547 7th cir 225_f3d_103 1st cir 191_f3d_599 5th cir sec_1_469-2 income_tax regs explicitly recharacterizes net rental_activity income from an item of property rather than net_income from the entire rental_activity both sec_469 and the regulations thereunder clearly distinguish between net_income from an item of property and net_income from the entire activity which might include rental income from multiple items of property under the authority of sec_469 the secretary could have sec_469 authorizes the implementation of regulations to remove certain items of gross_income from the determination of income from an activity the designation of an item_of_gross_income to be removed from such a determination is narrower than and distinct from the term activity income from which the item must be removed since sec_1_469-2 income_tax regs designates net rental_activity income for the year from an item of property as the item_of_gross_income to be removed pursuant to sec_469 from the determination of income from the activity net rental_activity income from an item of property is also narrower than and distinct from the broader term activity income 9the fact that multiple rentals may be grouped together pursuant to sec_1_469-4 income_tax regs to make up a single activity further evidences the distinction between net_income from an item of property and net_income from the entire activity implemented regulations to remove items of gross_income equal to net_income from the entire activity but the secretary instead implemented regulations to recharacterize net_income from a specific item of self-rental property the use of the term item of property leads us to conclude that respondent’s interpretation of the regulation is correct accordingly in the instant case self-rental income from the bear valley road property is removed from the passive_activity_loss computation leaving no passive_income to be offset by the passive loss on the john glenn road property sec_469 defines passive_activity_loss as the excess of losses from passive activities over income from passive activities consequently recharacterization of self-rental income under sec_1_469-2 income_tax regs as not from a passive_activity effectively removes the income from the passive_activity_loss computation removal of a single item_of_income from such computation does not affect the passive characterization of items remaining within the activity see shaw v commissioner supra under the self-rented property rule the net rental income from self-rented property is treated as nonpassive_income and the net rental losses are treated as passive losses even though the rental activities are passive activities id although we have not previously decided whether grouping items of passive_income and loss within a single sec_469 activity precludes recharacterization under sec_1 f income_tax regs of income that would otherwise offset the passive loss we have consistently upheld recharacterization of passive_income which would otherwise offset passive loss without considering the effect of the activity grouping see eg krukowski v commissioner 114_tc_355 111_tc_215 cal interiors inc v commissioner tcmemo_2004_99 shaw v commissioner supra sidell v commissioner tcmemo_1999_301 connor v commissioner tcmemo_1999_185 affd 218_f3d_733 7th cir dollar_figure in each of these cases we validated 10in 279_f3d_547 7th cir affg 114_tc_366 the taxpayers raised the single activity grouping argument on appeal but the court_of_appeals did not address the issue because the taxpayers had not elected to treat the rental activities as a single activity on their return the taxpayers in shaw v commissioner tcmemo_2002_35 likewise belatedly tried to raise the issue of single activity grouping but were not allowed to do so 11in fransen v united_states aftr 2d ustc par big_number e d la affd 191_f3d_599 5th cir the taxpayers similarly challenged application of sec_1 f income_tax regs in an action for refund the taxpayers argued that sec_1_469-2 income_tax regs is invalid because it contradicts the statutory designation of rental_activity income as passive the court awarded summary_judgment to the commissioner holding that sec_1_469-2 income_tax regs is consistent with the express congressional purposes of sec_469 and the authorizing language of sec continued application of sec_1_469-2 income_tax regs to recharacterize specific items of income leaving remaining items of passive loss with no offset in the instant case we conclude that activity grouping does not preempt the application of sec_1_469-2 income_tax regs to hold otherwise would undermine the congressional purpose for enacting sec_469 and authorizing sec_1 f income_tax regs to wit the prevention of sheltering of nonpassive_income with passive losses h conf rept vol ii at ii-147 1986_3_cb_1 the conference_report accompanying sec_469 describes this legislative purpose regulatory authority of treasury in defining non- passive_income --the conferees believe that clarification is desirable regarding the regulatory authority provided to the treasury with regard to the definition of income that is treated as portfolio_income or as otherwise not arising from a passive_activity the conferees intend that this authority be exercised to protect the underlying purpose of the passive loss provision ie preventing the sheltering of positive_income_sources through the use of tax losses derived from passive business activities examples where the exercise of such authority may if the secretary so determines be appropriate include the following related_party leases or sub- leases with respect to property used in a business activity that have the effect of reducing active business income and creating passive_income id continued l the facts of the instant case appear to fall within the description of activity that congress intended to prevent petitioners’ interpretation of sec_1_469-2 income_tax regs would effectively allow a taxpayer to subvert congress’s intent petitioners’ interpretation would allow a taxpayer to convert nonpassive_income into passive_income against which passive losses could be offset by manipulating the payment of rent from a business controlled by the taxpayer on property rented from the taxpayer to the controlled businessdollar_figure see shaw v commissioner tcmemo_2002_35 by converting nonpassive_income into passive_income in this manner such a taxpayer would be able to shelter otherwise nonpassive_income with passive losses petitioners’ interpretation would allow petitioners to shelter nonpassive_income from the bear valley road property with passive loss from the john glenn road property contrary to congressional intentdollar_figure 12because sec_1_469-2 income_tax regs would apply to recharacterize self-rental income under petitioners’ interpretation only to the extent such income exceeds passive losses within the activity grouping only the excess would be subject_to recharacterization an amount of passive_income equal to the amount of passive losses would retain its passive character and therefore be sheltered by passive losses within the grouping 13the result in this case might appear harsh since as respondent’s brief recognizes had the restaurant paid its rent on the john glenn road property petitioners could have properly offset related expenses against that rental income however we must base our decision on the facts of the instant case the continued accordingly we hold that net rental income from the bear valley road property constitutes income not from a passive_activity net rental loss from the john glenn road property however retains its characterization as loss from passive_activity consequently the loss is properly disallowed under sec_469dollar_figure to reflect the foregoing decision with respect to the deficiencies will be entered for respondent decision with respect to the accuracy-related_penalties pursuant to sec_6662 will be entered for petitioners continued restaurant did not pay its rent for the john glenn road property moreover sec_469 tempers the harshness of disallowing such passive_activity_losses by allowing them to be carried forward 14petitioners contend that the issue raised by respondent as to whether loss from the john glenn road rental should be disallowed as a passive_activity_loss constitutes a new_matter distinct from respondent’s original contention set forth in the statutory_notice_of_deficiency that net_income from the bear valley road rental is recharacterized as nonpassive we need not address this issue however because we decide only a legal issue not a factual one and the burden_of_proof therefore does not affect our decision
